FILED
                             NOT FOR PUBLICATION                            JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALTON PARKER WHITE,                              No. 11-16294

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00773-GMS

  v.
                                                 MEMORANDUM *
UNITED STATES POSTAL SERVICE; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Alton Parker White appeals pro se from the district court’s orders denying

his applications to proceed in forma pauperis. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the denial of leave to proceed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in forma pauperis. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th

Cir. 1987). We affirm.

      The district court did not abuse its discretion by denying White’s

applications to proceed in forma pauperis because White failed to demonstrate

indigence in light of the income reported in his financial affidavits. See Rowland v.

Cal. Men’s Colony, 506 U.S. 194, 203 (1993) (an individual is indigent under 28

U.S.C. § 1915 if he is unable to pay fees and still provide the necessities of life for

himself and any dependents).

      The district court did not abuse its discretion by denying White’s motion for

reconsideration because White failed to establish a basis for reconsideration. See

Fed. R. Civ. P. 60(b). To the extent that White identified “newly discovered”

information, the district court considered that information as part of White’s

second application for leave to proceed in forma pauperis.

      White’s remaining contentions, including those concerning bias, are

unpersuasive.

      AFFIRMED.




                                           2                                     11-16294